Per Curiam.
The order of the court sustaining the demurrer in this case must be affirmed. The averment in the complaint that the “defendants as directors of said corporation pretended to have received and expended in the name of, and on behalf of said corporation large sums of money, and incurred large liabilities,” is not sufficient. The averment should have been that they did in fact receive money and incur liability, and the averment in the complaint is not the equivalent thereof.
We would suggest that it would be well for the pleader in an action of this character to set forth the fact that the mining company of which the defendants are the directors had an office or place of business where the itemized account of the affairs of the company should have been posted.
We are of opinion that the act in question is not in violation of any provision of the Constitution.
Judgment and order affirmed.